Citation Nr: 0714633	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  In March 2006 this case was before the Board and 
was remanded for additional development, to include providing 
the veteran additional VCAA notice.

Records in the file indicate that the veteran did not appear 
for a June 2005 Board hearing.


FINDING OF FACT

There has been no demonstration of current right ear hearing 
loss disability for VA purposes by competent clinical 
evidence of record, left ear hearing loss disability for VA 
purposes was initially demonstrated years after discharge 
from service, and the objective medical evidence fails to 
establish a nexus or link between any current left ear 
hearing loss disability and the veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via January 2003 and April 2006 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to his claim.

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see December 2006 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. The procedure outlined is not at odds with the 
principles espoused in Pelegrini.

The veteran has received notice (in the December 2006 
supplemental statement of the case) regarding the assignment 
of a disability rating and effective date for the award of 
any benefit sought.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are reports of private audiograms and a 
report of VA examination with opinion as to a possible 
relationship between hearing loss and the veteran's military 
service.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  The veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Accordingly, the Board 
will address the merits of the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for sensorineural hearing loss, as 
an organic disease of the nervous system, on a presumptive 
basis, if it appeared to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

Service medical records show no complaints of hearing loss.  
The May 1955 discharge examination report indicates that the 
veteran's ears were clinically evaluated as normal and that 
he had 15/15 hearing in both ears.

The veteran was afforded a VA audiometric evaluation in May 
2003.  The examiner noted that the veteran's claims file had 
been reviewed.  In this regard, the May 2003 VA examiner 
reviewed in detail four private audiograms (the earliest of 
which was noted to be dated in 2000) associated with the 
claims file.  While neither left nor right ear hearing loss 
disability for VA purposes was demonstrated on VA audiometric 
examination in May 2003, the referenced private audiograms 
demonstrate left ear hearing loss disability for VA purposes 
in 2000, 2001 and 2003.  

In soliciting the veteran's medical history, it was noted 
that the veteran, who served in an artillery unit, attributed 
his hearing loss to being near eight-inch howitzers while 
they were firing and also to noise exposure he had 
experienced from gunfire while training in Germany.  The 
veteran also reported excessive noise exposure during tank 
mechanic school.  With resolution of doubt in the veteran's 
favor, the Board concedes that the veteran was exposed to 
acoustic trauma in service.  

The veteran reported that as a civilian he had been a factory 
worker, insurance investigator, and program analyst.  He also 
reported that he had a four year history of target shooting, 
had owned a motorcycle in the 1970s, and had been around lawn 
mowers and chainsaws.  

The May 2003 VA examination diagnoses included moderate 
bilateral sensorineural hearing loss.  The VA examiner, after 
again noting the veteran's service medical record findings, 
and noting that the veteran had industrial and recreational 
noise exposure as a civilian, opined that the veteran's 
hearing loss was not likely related to his military noise 
exposure.

As noted, the veteran's service discharge examination report 
reflected that his ears were clinically evaluated as normal 
and that he had 15/15 hearing in both ears.  Right ear 
hearing loss disability for VA purposes has not been 
demonstrated by competent clinical evidence of record.  38 
C.F.R. § 3.385.  The record reveals that the first medical 
evidence of left ear hearing loss disability for VA purposes 
was decades following service.  The record, including the 
private audiograms, contains no medical evidence relating any 
current left ear hearing loss disability to his period of 
service.  However, there is a medical opinion indicating that 
the veteran's bilateral hearing loss is not likely related to 
service.  Since the medical evidence of record fails to 
indicate that the veteran experienced hearing loss during 
service or hearing loss disability for VA purposes within a 
year of discharge from service, or that any current left ear 
hearing loss disability is related to service, service 
connection for bilateral hearing loss is not warranted.

While the Board does not doubt the sincerity of the veteran's 
belief regarding his hearing loss, and the veteran's 
statements in this regard have been reviewed, the veteran is 
not competent to offer evidence which requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


